El Juez PresideNte Sr. del Toro,
emitió la opinión del tribunal.
Eicardo Colón fué acusado de haber penetrado el 3 de septiembre de 1921 a altas horas de la noche en la casa habi-tación de Angelina Pacheco, situada en Ponce, con intención de cometer hurto o ratería. Alegó su inocencia. Se celebró' un juicio ante un jurado y se le declaró culpable de escala-miento en primer grado, imponiéndole la corte tres años de presidio. No conforme, apeló para ante este tribunal, seña-lando en su alegato la comisión de tres errores.
1. El primer error consiste en no haber admitido la corte como prueba el record de cierta causa criminal. De la trans-cripción aparece que el acusado declaró como su propio tes-tigo y- el fiscal le hizo la siguiente repregunta:
“¿No es verdad que usted incendió las ropas esa noche de una mujer de la vida? — No es verdad.”
Acto seguido intervino el abogado del acusado así:
“Defensor: El secretario con el récord criminal de la causa se-guida contra Ricardo Colón, por escalamiento e incendio de una casa. — Fiscal: Nos vamos a oponer. — Defensor: Yo trato de intro-ducir como prueba el hecho de que él no entró en una casa a pegar fuego. — Juez: Aquí no tiene que ver eso con el caso este. La corte niega la prueba. — Defensor: La prueba formal que nosotros propo-nemos es la siguiente: De que este acusado fué repreguntado por el fiscal sobre si había sido acusado de haber incendiado una casa o una habitación la misma noche a que se refiere la acusación en este, caso; la defensa trata de introducir a la corte el record criminal No. 5594, reportado como infundado por el Gran Jurado que entendió en dicho caso sobre los hechos que se le atribuyen al acusado. — El *466fiscal se opone. La corte sostiene la oposición y el defensor toma excepción. — Juez: La corte, en este momento debe instruir a los señores del jurado que este documento no ha sido admitido en evi-dencia y ustedes deben borrar de su mente todo lo que se ba dicho referente a tal record de esta corte, ustedes no tienen que conside-rarlo para nada.”
La repregunta del fiscal era claramente improcedente. La defensa no la objetó y creemos que por sí sola no cons-tituye un error perjudicial para el acusado. La prueba pro-puesta por el acusado era también manifiestamente errónea. El artículo 23 de la Ley de Evidencia que invoca, no es apli-cable. El fiscal no ofreció como evidencia ninguna parte de un acto, declaración, conversación o escrito. Simplemente se extralimitó en una repregunta que fué contestada nega-tivamente por el acusado y el hecho de su extrálimitaeión no justificaba la de la defensa. Bajo esas circunstancias no ureemos que se cométiera error alguno por la corte.
2. Se sostiene que la corte erró al dar al jurado las si-guientes instrucciones:
“Ahora, los elementos constitutivos del delito de escalamiento como definido en nuestro Código Penal, y a eso tienen ustedes que atenerse en absoluto son, el que penetre en una casa u otro edificio que ya relaciona el código, que penetra en esa casa, que no dice en casa de otra persona sino en una casa habitación, lo que sea, con la intención de cometer hurto o ratería o cualquier delito grave es culpable de escalamiento, y aunque una persona tiene derecho de entrar en una casa, no altera en nada el caso, no afecta el caso; si uno penetra en una casa y al penetrar en esa casa él tenía ya formada la intención de cometer el delito de hurto, él es culpable de escala-miento.
# # *# % # ¿K*
“Si existe duda razonable de su culpabilidad, deben ustedes decla-rarlo no culpable. Pero ustedes no tienen que considerar como ele-mento del delito si el acusado tuvo o no derecho de entrar en esa •casa porque tenía una mujer con quien él dormía que ocupaba una parte de esa casa y él acostumbraba a entrar y salir a la hora que le convenía, esa es una cuestión que ustedes tendrán presente y du-rante sus deliberaciones darán toda su consideración al determinar *467si al entrar en la casa el acusado tuvo la intención de cometer rate-ría. Esa es la esencia de este delito, la intención que tuvo el acusado al penetrar en la casa y es necesario 'que se pruebe ese elemento del delito fuera de duda razonable para justificar una condena, un vere-dicto de culpabilidad. Una persona puede entrar en una tienda abierta, tiene un derecho perfectísimo todo el público de entrar en una tienda que está abierta donde se ofrecen transacciones mercan-tiles; si una persona entra en esa tienda y no se justifica que tuvo intención de cometer hurto en la tienda cuando entró, pero estando dentro de la tienda, por un descuido o algo así que ocurre vió un billete encima del mostrador o debajo de unas telas y cediendo a una tentación coge ese billete, lo mete en el bolsillo, ese sería un hurto; entró ahí para hacer una compra, no hay prueba de que él sabía que había ese billete allá y él no entró con intención de llevarse ese billete, pero estando dentro de la tienda encontró el billete y se lo llevó, ese es un hurto, pero si esa persona está en la acera frente del establecimiento y vé que hay piezas de tela o lo que sea encima del mostrador y él, estando en la acera, espera un momento oportuno cuando los dependientes están ocupados, descuidados o algo así, entra, se lleva algo, entonces ya tienen ustedes evidencia que justifica a us-tedes de llegar a la conclusión de que él, en el momento de penetrar en la tienda, ya tenía la intención de cometer hurto. En este caso la ley no exige prueba directa de la intención; la intención no es otra cosa que un estado mental por parte del acusado y eso se infiere y se deduce de todos los hechos y las circunstancias; es preciso que sea probado, pero no necesita la prueba directa, si de todos los hechos y circustancias que rodean este caso, ustedes creen que el acusado penetró en esa casa ya con la intención, en el momento de penetrar, de cometer hurto, entonces ha sido establecido ese elemento esencial del delito. ’ ’
Creemos que el juez sentenciador expuso al jurado la ley-correctamente. Todo depende de la intención y del momento en que se forma. Nos limitaremos a referirnos a un caso de la Corte Suprema de Alabama que se encuentra citado en todos los tratados que hemos consultado y que constituye autoridad sobre la materia. Su resumen es así:
“Un sirviente y mensajero de un abogado, a quien se ha confiado una llave de la puerta de entrada de la oficina, y que entra de noche usando esa Rave, con la intención de robar, mientras el abogado *468duerme, según costumbre, en una habitación interior, es culpable-de escalamiento; pero no lo es si el muchacho tiene costumbre de dor-mir en la oficina, a sabiendas de su patrono, y entra para acostarse, y después de estar adentro forma el designio de robar.” Lowder v. State, 35 Am. Rep. 9.
3. El tercer error se refiere a la prueba. La hemos exa-minado y a nuestro juicio demuestra claramente lo que si-gue: Angelina Pacheco tenía alquilada una casita en Ponce por dos dólares y medio al mes. Interiormente estaba la casita dividida en dos habitaciones. La única puerta de en-trada exterior daba directamente a la habitación ocupada por Angelina y por otra puerta interior se pasaba a la habi-tación que Angelina sub-arrendó a Elena, Rodríguez. Esta era querida del acusado Ricardo Colón quien la visitaba constantemente, dormía allí y contribuía al pago de la renta.
En la noche del tres de septiembre Angelina y Elena sa-lieron para el cine dejando la casa cerrada con un candado sin llave. Volvieron como a las diez y notaron que faltaban ocho yardas de dril y un pantalón blanco que pertenecían a un hermano de Angelina.
Está enteramente probado que el acusado hurtó el dril y el pantalón. Se ocuparon en su poder. Alegó que se los había comprado a su dueño, pero su alegación no está soste-nida. En este extremo, repetimos, no hay duda. La duda existe con respecto al momento en que el acusado concibió el acto delictivo.
El primer testigo del fiscal fue Angelina Pacheco. Co-piamos textualmente parte de su declaración que dice así:
“¿ Cuando usted cogió esa casa así, la cogió sola o la cogió en unión de la otra? — Con mi amiga. — ¿Quién era su amiga? — Elena Rodríguez. — ¿Y este hombre era el marido de Elena Rodríguez?— El querido de Elena Rodríguez. — ¿Entonces él podía penetrar allí en esa casa? — Sí, señor, como él pagaba su habitación. — ¿Podía penetrar allí o no podía penetrar? — En la habitación de ella sí. — -¿Pero para penetrar en la habitación de ella tenía que pasar por la suya? — Por *469la mía. — ¿Tenía llave ese candado? — Tenía llave pero se le había perdido. — ¿Entonces que se hacían para poder tener acceso a esa casa cuando ustedes no estaban allí? Pues que le halaban la argolla que tenía el candado. — ¿A qué hora ese día usted vió a este hombre allí por última vez? — Por última vez entre ocho y nueve. — ¿Dónde lo dejó usted? — El se había ido. — ¿Salió primero que ustedes de la casa? — Como él tuvo ahí una suruca, cuestión de celos con ella, se había ido. — ¿Cuántos baúles habían allí en esa casa? — El mío nada más, ella no tenía. — ¿Este hombre tenía ropa allí en esa casa? Sí, tenía ropa en poder de ella.' — ¿En ese baúl suyo había ropa de este hombre? — El día ese que ella tuvo la suruca con él, puso la ropa de él en el baúl mío y dijo: déjame poner tres piezas aquí para que él se las lleve, que fué cuando ella se fué.”
¿A qué volvió Colón en la noche del tres de septiembre a la caso de su querida? Para que pueda declarársele culpable del delito de escalamiento, sería necesario demostrar que al entrar en la casa ya llevaba el propósito de cometer el hurto. Si la idea surgió después de estar en la casa, en-tonces hubiera podido castigársele por el delito de hurto, pero no por el'de escalamiento.
Complica la investigación de la verdad la misma teoría del acusado. Ya demasiado lejos al sostener que no cometió acto alguno delictivo. Pero de todos modos analizando con-cienzudamente la prueba no encontramos en ella elementos bastantes que permitan asegurar más allá de una duda- razo-nable que el acusado entró con el propósito de cometer el hurto. Este no es un caso corriente de escalamiento en que generalmente por el sólo hecho de encontrarse dentro de una casa o establecimiento extraños, se deduce la intención del acusado. Aquí el acusado tenía derecho a entrar en la casa y por lo tanto del sólo hecho de haber penetrado allí, no puede deducirse una intención criminal. Y cuando la en-trada se explica además por la circunstancia de haber tenido un disgusto con su querida y .haber vuelto a la casa para buscar su ropa, es imposible la condena.
A nuestro juicio la intención del acusado de apoderarse *470del dril y el pantalón que hurtó, surgió dentro de la casa, cuando sacaba del mismo baúl donde todo se encontraba lo que a él legítimamente le pertenecía.
Siendo esto así, es necesario reconocer que se cometió el último de los errores alegados y en tal virtud que debe re-vocarse la sentencia recurrida y absolverse al acusado.

jRevocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.